﻿Our world is changing rapidly.
The black-and-white photos that were taken when
this Organization was created back in 1945 are truly
testimonies from another era. That was a time when
computers had barely been invented. The Internet
was decades away. And it was not always easy for
the representatives at that founding conference in
San Francisco to establish contact with their faraway
capitals for instructions that might be needed.
These days, we have instant access to the global
information network. Tweets are being written as I
speak. There are more connected devices than there are
people in the world, and development is accelerating in
every respect. In 2012, we who are gathered here have
all become representatives of the connected nations of
the world. But, connectivity also carries risks, as we
saw recently in our interconnected financial system,
Recently, we also all followed with horror and
disbelief the fact that an odious film clip posted
somewhere on YouTube could lead to outrage and deadly
violence 10,000 miles away. But the opportunities
created by connectivity are vastly more important
than the risks. Globalization, marked by more open
societies in a more open world and facilitated by the
enormous advances of science and technology, has
been an incredible force for good. Mobile banking
brings financial services to East Africans. Skype
reinforces messages from the Arab street. Virtual
marketplaces unleash entrepreneurial talent. More
contact, more movement and more trade — a more
open world — have already lifted hundreds of millions
of people out of poverty and despair, and more is
certain to come.
In this world of connected nations, people around
the globe, including tens of thousands of Swedes of
Syrian origin, are following the tragedy unfolding in
Damascus, Aleppo and Homs with intense concern. We
have all been reminded of a simple truth — violence
is easy to start but very difficult to stop. What began
as a popular protest has now turned into a civil war,
which, if unchecked, brings the risk of sectarian
fragmentation across the wider region. We must do
everything possible to prevent that from happening.
We call on the divided Security Council to put global
responsibilities above narrow national interests. In the
strongest possible terms, we urge the Al-Assad regime
to stop killing its own people and start respecting its
obligations as a Member of the United Nations. And
we remind those responsible for deadly violence and
abuse that they should rest assured that they will be
held accountable one day.

There is no alternative to a political solution.
Together with our European partners, we offer our
full support to the Joint Special Representative,
Mr. Lakhdar Brahimi. Syria is a society that is rich
in culture, history and traditions. Damascus is one of
the oldest continually inhabited cities in our world. To
preserve and protect the mosaic that Syria represents
is vital to its future, and, I would argue, to all of our
futures.
But we must also help those now so tragically
affected by what is happening. A thousand people are
being killed every week, according to the latest reports
we are receiving. We are witnessing an enormous human
tragedy. More than 2.5 million people are in need of
humanitarian help. More than a million people have
been displaced inside Syria, and there are a quarter of
a million refugees in the region as a direct consequence
of the current crisis. The regime must give unhindered
access for assistance to the displaced and suffering, and
the countries that have generously opened their borders
should be commended and supported. Sweden, which
is one of the world’s largest humanitarian donors, has
contributed massively, and we stand ready to further
increase our support here and elsewhere around the
world where people in need are suffering.
In this world of connected nations, the human
rights of every child, woman and man are a matter of
concern for us all. Protecting and promoting human
rights is one of the central duties of the international
community. Not only is that a question of protecting
individual human beings — their life, their freedom,
their future — but it is also crucial to promoting peace,
stability and prosperity around the globe. And critical
to those efforts is working for gender equality and the
empowerment of women, because it is right, because it
is smart and because it is fundamental to realizing the
economic and political potential of society.
Sweden, the largest financial contributor to
the work of the Office of the United Nations High
Commissioner for Human Rights today, is a candidate
for a seat on the Human Rights Council for the period
2013-2015. As a Council member, Sweden would be
an active and reliable partner. We would work with
everyone who shares our conviction, reach out to those
who disagree and support those who need it. But in that
area as well, we must adjust to the world of connectivity.
The human rights and fundamental freedoms enshrined
in the Universal Declaration of Human Rights must
apply in the modern world of today. Sweden will take
every opportunity to champion freedom of expression
online and the immense development potential that is
vested in the Internet and all of the new communication
technologies. Earlier this year, the Human Rights
Council decided that the rights that apply off line apply
online as well, and called on all States to promote
and facilitate access to the Internet. That landmark
resolution (Human Rights Council resolution 20/8) was
unanimously adopted in Geneva, and I hope that it has
been duly noted here in New York as well. The fight for
freedom on the Internet is the new front line in the fight
for freedom in the world.
In this world of connected nations, we share a planet
with common development challenges. The world’s
poor — indeed, all of us — need development that is
inclusive, equitable and sustainable. The international
community has met three of the Millennium
Development Goals well ahead of time, but we are
lagging significantly behind in others. And while we
accelerate efforts to reduce child mortality and improve
maternal health, we have started to look beyond the
immediate future. Sweden welcomes the high-level
panel on the post-2015 development agenda and looks
forward to contributing to its recommendations.
In Rio, world leaders recently launched a process
for working towards sustainable development goals.
It is up to all of us to take that agenda forward: to
involve scientists and business, to explore the potential
of information and communications technology and
innovation, to pursue all three dimensions of sustainable
development and to ensure that democracy and human
rights are part of the equation. And as an active partner
and a major donor, Sweden will certainly do its part.
In this world of connected nations, geography is
sometimes of little consequence. Distances might at
times seem enormous. But the melting Arctic ice cap
in the North can pose an existential threat to small
island States in the South. The Arctic today is warming
twice as fast as the global average. And right now as
we gather here, the Arctic Sea ice cover has receded
so much that it has reached a new historical minimum.
There is less ice this autumn in the Arctic than ever
before in recorded history.
The impact of climate change is global. The world
is not on track for keeping the increase in global
average temperatures to below two degrees Celsius.
We therefore urgently need progress in the negotiations
under the United Nations Framework Convention on Climate Change and effective implementation of the
globally agreed outcomes. Sweden calls on everyone in
this Hall to do their utmost to contribute to ensuring
that that occurs, and developed nations should take the
lead.
There are severe challenges, but there are also great
opportunities. Technology brings new possibilities — to
reduce emissions, increase growth, and move towards
a truly sustainable future. As the current Chair of the
Arctic Council — comprising the eight nations whose
landmass extends beyond the Arctic Circle — Sweden
will make its contribution. Together, we will set an
example of positive cooperation in an area drawing
rapidly increasing global attention and where, not long
ago, many were predicting competition and conflict.
We live in a new era. What happens in the Levant,
the Arctic or elsewhere has immediate implications
for us all. In order to deal with the challenges of this
era, the connected nations of this world need a strong
United Nations — a United Nations to discuss the
issues of today and to truly seize the opportunities for
collective action in order to shape a better tomorrow; a
United Nations where we convene in these days to say
that, while ridiculing what by others is held sacred is
mean and offensive, it can never be used as an excuse
for violence, destruction and death.
But the United Nations — our United
Nations — needs to step up to the challenge. The
Security Council must assume its responsibilities, in
Syria and elsewhere. Member States must empower the
United Nations to become better at conflict prevention
and peacebuilding, and ensure that it can deliver
development results effectively and as one.
It is up to us, the Member States, to meet our
international human rights obligations, not just in order
to protect the individual human being, but because
respect for human rights is also, as we have bitterly
learned throughout history, critical to peace and
security.
In these times of accelerating global change, with its
great risks and even greater opportunities, Sweden will
remain a steadfast member of this global Organization
and, together with our partners in the European Union,
we will continue to promote an effective multilateral
system with the United Nations at its core.